


EXHIBIT 10.1




Amendment Number Two
 
To The
 
West Marine, Inc.
 
Omnibus Equity Incentive Plan
 
Pursuant to the power delegated to the Compensation and Leadership Development
Committee (“Committee”) of the Board of Directors (“Board”) of West Marine, Inc.
(the “Board”), under Section 15 of the Amended and Restated West Marine, Inc.
Omnibus Equity Incentive Plan, effective as of May 19, 2011, as amended by
Amendment Number One, effective as of March 30, 2012 (collectively, the “Plan”),
at a meeting of the Committee held on February 21, 2014, the Committee approved
the following second amendment (“Amendment”) to the Plan:


1.
The definition of “Committee” in Section 2.9 of the Plan is amended in part by
replacing “governance and compensation committee” with “compensation and
leadership development committee.” The balance of the Section remains
unmodified.


2.
The definition of “Date of Grant” in Section 2.13 of the Plan is amended by
deleting such Section in its entirety and substituting in its place the
following:
2.13           “Date of Grant” means:


(a)           for annual Awards to Participants who are current Employees of the
Company, the first business day of March of each year; and
 
(b)           for one-time Awards made to Participants who are newly-hired
Employees, the 10th business day of the calendar month following the new
Employee’s date of hire; and
 
(c)           for one-time Awards made to existing Employee Participants who are
promoted and whom the Management Committee or the Committee determines are
entitled to receive an Award, the 3rd business day following the release of
quarterly earnings which occurs immediately following the effective date of the
promotion;  and
 
(d)           for annual Awards made to Non-Employee Directors, the close of
each annual meeting of the Company’s stockholders at which the Non-Employee
Director is nominated for reelection and is so elected by the stockholders; and
 
(e)           for Awards, other than annual Awards, made to Non-Employee
Directors appointed by the Board at any time prior to the next annual meeting of
stockholders (e.g. an appointment to fill a vacancy on the Board), the first day
of attendance by such newly-appointed Non-Employee Director at the first to
occur of a Board meeting or a meeting of any of the Board’s standing committees;
and
 
(f)           for any other Awards and/or for Awards set forth in subsections
(a) through (e) above notwithstanding the dates set forth therein, any date
designated by the Committee as the date as of which an Award is granted, which
shall not be earlier than the date on which the Committee approves the granting
of such Award.

 
 

--------------------------------------------------------------------------------

 





3.
This Amendment to the Plan shall be effective as of February 20, 2014.


Except as modified by this Amendment, the terms of the Plan remain unmodified
and in full force and effect.



      WEST MARINE, INC.  
 
/s/ Pamela Fields     Pamela Fields, Secretary              


